Case: 21-50249      Document: 00516153348         Page: 1    Date Filed: 01/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     January 4, 2022
                                   No. 21-50249
                                                                      Lyle W. Cayce
                                                                           Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Cleto Samuel Duran,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 1:03-CR-144-3


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam: *
          Cleto Samuel Duran, federal prisoner # 28996-180, moves for leave to
   proceed in forma pauperis (IFP) on appeal from the denial of his motion for
   a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) and § 404 of the
   First Step Act of 2018. That denial was based on the determination that
   Duran was ineligible for such relief, and the district court denied Duran leave


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50249      Document: 00516153348           Page: 2    Date Filed: 01/04/2022




                                     No. 21-50249


   to proceed IFP on that same basis. Further, the district court denied Duran’s
   motion under Federal Rule of Appellate Procedure 4(b)(4) for an extension
   of time to appeal, and it construed Duran’s extension motion as an untimely
   notice of appeal.
          A timely notice of appeal is not jurisdictional in this criminal case. See
   United States v. Martinez, 496 F.3d 387, 388 (5th Cir. 2007). We need not
   consider the timeliness of the notice of appeal from the denial of a sentence
   reduction or whether Duran’s extension motion should have been granted
   because, as explained below, we conclude that Duran’s appeal from the
   denial of his motion for a sentence reduction is frivolous. See id. at 388-89.
          We construe Duran’s IFP motion as a challenge to the district court’s
   certification that his appeal from the denial of a sentence reduction was not
   taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
   However, Duran has effectively abandoned that challenge by failing to
   address the district court’s certification decision, or the underlying denial of
   a sentence reduction, in either his IFP motion or his appellate brief. See
   Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
   1987); see also Baugh, 117 F.3d at 202 (“[T]he motion must be directed solely
   to the trial court’s reasons for the certification decision.”). As such, Duran’s
   appeal from the denial of a sentence reduction is frivolous. See Howard v.
   King, 707 F.2d 215, 220 (5th Cir. 1983).
          We therefore DENY Duran’s motion to proceed IFP and DISMISS
   the appeal as frivolous. See Baugh, 117 F.3d at 202 & n.24; Howard, 707 F.2d
   at 220; 5th Cir. R. 42.2.




                                          2